DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed April 19, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Objections
Claim 4 is objected to because of the following informalities: “nansphere” is a misspelling.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, the term “a Ferric nitrate-phytic acid complex” relates to an extremely large number of possible acid complexes.  In fact, the claims contain so many options or possible permutations and provisos that a lack of clarity and conciseness exist within the meaning of 112 second paragraph to such an extent as to render a meaningful search of the claims impossible.  Consequently, the search has been carried out for those parts of the application which do appear to be clear (and concise), namely those citing actual.  More specifically, it is unclear what the stoichiometric value or formula is of the ferric nitrate-phytic acid complex. A generic claim requiring said complex with no guidance with respect to the formula of the compound, specific stoichiometric values, etc…  The Examples and the Specification show a method of forming an FNPA but never discloses the final product made. 
Claims 3-4 are rejected based on their dependency on claim 1. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: it is unclear as to what the final product is. The term “a Ferric nitrate-phytic acid complex” relates to an extremely large number of possible acid complexes.  In fact, the claims contain so many options or possible permutations and provisos that lack of clarity and conciseness exist within the meaning of 112 second paragraph to such an extent as to render a meaningful search of the claims impossible.  Consequently, the search has been carried out for those parts of the application which do appear to be clear (and concise), namely 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay EP 2098483 A1.
With respect to claim 1, Kay discloses formation of a metal phosphate/carbon nanocomposite material ([0013] and page 5, line 5), which is within the scope of a proton conducting metallogel, comprising a ferric nitrate-phytic acid complex. With respect to the proton conductivity of 8.6X 10-3 to 2.4 x 20-2Scm-1 at 120C is considered a property of the prior art set forth, as the Kay teaches the same ferric nitrate-phytic acid complex as the instant claims. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Kay discloses formation of a LiFePO4/carbon nanocomposite from an claim 3). See paragraphs [0024] – [0025]. Kay teaches nanocomposites (claim 4). 
Kay does not teach a 2:1 complex (claim 1); a ratio ranging between 1:1 to 3:1 v/v in a solvent (claim 3); the metallogel having a particle size of 10 to 120nm (claim 4). See the Abstract. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a 2:1 complex as  Kay discloses that the phytic acid forms complexes with transition metals of up to 6 metal ions per 
With respect to the iron (III) nitrate at phytic acid at a ratio ranging between 1:1 to 3:1 v/v in a solvent (claim 3), it would have been obvious to employ as to "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to the metallogel having a particle size of 10 to 120nm (claim 4), it would have been obvious to employ in Kay the reference teaches nanocomposites and as particle size directly effects particle utilization, thus ion conductivity. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722